Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 15,
2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00088-CV


ARI-ARMATUREN USA, LP AND ARI MANAGEMENT, INC., Appellants

                                         V.

                    CSI INTERNATIONAL, INC., Appellee

                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-52127


                MEMORANDUM                        OPINION

      This is an appeal from an order signed January 11, 2018. On May 3, 2018,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is dismissed.

                                                    PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.